Citation Nr: 0915110	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent 
for residuals of right ankle sprain.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of right ankle sprain on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 rating decision in which the RO denied 
the Veteran's claim for a rating in excess of 10 percent for 
residuals of a right ankle strain.  In February 2002, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2002, and the Veteran 
then filed a timely substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals).  It is unclear 
exactly when the Veteran filed the VA Form 9; however, a VA 
employee submitted a statement indicating that he had 
received the Veteran's VA Form 9 before the time for filing 
this form had expired.  

By rating decision in April 2003, the RO granted a 20 percent 
rating for residuals of a right ankle strain from July 15, 
2002; in a January 2005 decision, the 20 percent rating was 
granted effective October 24, 2001, the date of the Veteran's 
claim for increased rating.  Although the RO awarded a higher 
rating during the pendency of this appeal, inasmuch as a 
higher rating is available for residuals of a right ankle 
strain, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher 
rating remained viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993

In May 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In April 2008, the 
Veteran and while testified during a videoconference hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
both hearings are of record.

In June 2008, the Board remanded to the RO (via the Appeals 
Management Center (AMC) in Washington, DC) the Veteran's 
claim for a rating in excess of 20 percent for residuals of 
right ankle sprain-along with claims for service connection 
for left ankle disability, to include as secondary to 
service-connected residuals of a right ankle sprain, and for 
a temporary total rating (TTR) for left ankle disability, 
requiring convalescence following surgery performed in 
November 2005. After completing the requested action, in a 
February 2009 rating decision, the AMC granted d service 
connection for left ankle osteonecrosis, with end-stage 
degenerative joint disease, as well as granted a  TTR from 
November 10, 2005 to June 1, 2006; these actions represented 
full grants of the benefits sought with respect to those 
matters/  .  The AMC denied a rating in excess of 20 percent 
for residuals of a right ankle sprain (as reflected in a 
February 2009 supplemental SOC (SSOC)) and returned this 
matter to the Board for further consideration.

For the reasons expressed below, the Board has characterized 
the appeal as to the right ankle as encompassing the two 
matters reflected on the title page. The decision addressing 
the matter of a higher schedular rating is set forth below.  
The matter of a higher rating on an extra-schedular basis is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in 
January 2008, the Veteran filed a claim for a rating in 
excess of 30 percent for major depressive disorder.  As this 
matter has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected right ankle disability has been 
manifested by pain, swelling, instability, and limited motion 
(greater after repeated use); there is no medical evidence 
of, or of disability comparable to, ankylosis of the ankle.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for residuals of a right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 
5270, 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2001 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA. A May 2006 post-rating RO letter 
provided similar information, as well as notice regarding the 
assignment of disability ratings and effective dates.  The 
October 2002 SOC, and a July 2008 post-rating letter set 
forth the criteria for higher ratings for ankle disabilities; 
the July 2008 letter also generally explained how disability 
ratings are determined, by applying the rating schedule, and 
specifically stated that VA would consider the nature and 
symptoms of the condition, severity and duration of the 
symptoms, the impact of the condition and symptoms on 
employment and daily life, and specific test or measurement 
results.  Further, the July 2008 letter provided examples of 
the types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain that would be relevant to 
establishing entitlement to increased compensation.  

After issuance of the post-rating notice described above, the 
February 2009 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of April 2003, 
April 2005, May 2006, August 2007 and November 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the Veteran's DRO and 
Board hearings, along with various written statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on this aspect of the appeal is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

In this case, the RO assigned a 20 percent rating for the 
Veteran's residuals of a right ankle sprain pursuant to 38 
C.F.R. § 4.71a, DC 5010-5271.  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
rating.  38 C.F.R. § 4.27 (2008).  DC 5010 applies to 
traumatic arthritis, and DC 5271 applies to limited motion of 
the ankle.  

Pursuant to DC 5010, arthritis due to trauma should be rated 
as degenerative arthritis, which in turn, is rated on the 
basis limitation of motion under the appropriate diagnostic 
codes for the specific joint involved (here, DC 5271).  See 
38 C.F.R. § 4.71a, .DCs 5003 and 5010.

Under DC 5271, moderate limitation of motion of the ankle 
warrants a 10 percent rating, and marked limitation of motion 
warrants a 20 percent rating.  Standard range of ankle 
dorsiflexion is from 0 to 20 degrees, and plantar flexion is 
from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  A 20 percent rating is assignable for ankylosis of 
the ankle joint in plantar flexion, less than 30 degrees.  A 
30 percent rating is assignable for ankylosis of the ankle 
joint in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A 40 percent rating 
is assignable for ankylosis of the ankle joint in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or when there is abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 
5270. 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a schedular 
rating greater than 20 percent for residuals of a right ankle 
sprain is not warranted at any time pertinent to the current 
claim for increase.

In his hearing testimony and in written statements, the 
Veteran has reported difficulty walking, and that his right 
ankle is painful, gives out, gets swollen, and is unstable.   

In a January 2002 letter, one of the Veteran's private 
physicians relayed that he had treated the Veteran since 1991 
and that the Veteran's ankle had been giving out, and causing 
pain, swelling, and loss of stability.  The physician felt 
that the Veteran could no longer perform his present job and 
should be retrained or educated for a new vocation.  The 
Veteran's right ankle was examined by another physician, Dr. 
WC, the next month, after the Veteran complained of ankle 
pain.  Examination revealed tenderness to palpation.  Range 
of motion was symmetric and painless without evidence of 
contracture or crepitation.  The examination for stability of 
both lower extremities revealed no dislocations, subluxation, 
or laxity.  Gait pattern was normal.

In April 2002, after magnetic resonance imaging (MRI) of the 
right ankle (revealing osteochondral lesion, suggestion of 
plantar fasciitis, and ligament thickening suggesting of 
scarring, but no evidence of an intrinsic tendon 
abnormality), the Veteran was again examined by Dr. WC; that 
doctor's physical examination findings were essentially 
unchanged.  In a December 2002 letter, Dr. WC suggested that 
the Veteran have right ankle surgery.  

The Veteran was afforded a VA examination in April 2003.  The 
Veteran then complained that his ankle gave out on him, and 
than he .  He wears ankle braces for support.  It was noted 
that the Veteran's doctor had quoted that the Veteran had 
missed many days of work because of his ankle.  He was using 
family medical leave for his right ankle condition.  
Examination demonstrated mild instability of the right ankle.  
There was milder fatigability.  Plantar flexion was from 0 to 
20 degrees and dorsiflexion from 0 to 10 degrees.  X-rays 
revealed degenerative joint disease.

A February 2004 VA orthopedic note from includes a notation 
that there was functional range of motion for the right ankle 
in all planes, with pain on motion.  The next month, the 
Veteran returned for another orthopedic appointment, at which 
he complained of swelling.  Examination revealed no effusion; 
however plantar and dorsiflexion of the right ankle were 
decreased and the there was marked weakness with increasing 
pain with resisted in/eversion.  The Veteran complained of 
pain with all motion.  During a March 2004 VA podiatry 
examination, there was no gross ankle deformation or edema.  
There was pain on palpation and the Veteran could not bear 
full weight on his foot.  Pain to resistance of inv/eversion 
of the right foot was again noted.  In September 2004, the 
Veteran was given steroid injections in the ankles which were 
very helpful.  It was noted that later injections were not 
helpful.  

In connection with a December 2004 VA orthopedic appointment, 
right ankle dorsiflexion was recorded as to 25 degrees, and 
plantar flexion was to 25 degrees.  Eversion and inversion 
were limited.  Right ankle instability and limited range of 
motion were noted in connection with a  January 2005 VA 
podiatry appointment.   

On April 2005 VA examination, the Veteran complained that he 
had constant pain, and that his ankle was weak, stiff, and 
swollen.  The Veteran indicated that, during the  time he 
worked as a mailman, he had been given easier routes because 
of his right ankle, and that he was on the Family Leave Act 
for approximately five years.  He also stated that he was 
unable to work due to his persistent right ankle pain and his 
activities of daily living had been severely limited due to 
his right ankle pain.  On examination, there was moderate 
swelling, as well as tenderness of the right ankle 
.Dorsiflexion was recorded as from 0 to 10 degrees and 
plantar flexion from 0 to 15 degrees, with pain.  There was 
severe pain with any attempts to invert or evert the foot.  
The examiner noted that, with repetitive use of the right 
ankle, the range of motion was additionally limited by pain, 
fatigue, weakness, and lack of endurance, but did not specify 
to what degree.  The examiner noted that the  Veteran 
appeared to have a valgus deviation to 10 degrees, had an 
antalgic gait ,and was wearing a special right ankle brace.  

On April 2005 mental disorders examination, the Veteran 
reported that over the past year he had to take 20 days 
without pay in addition to his usual vacation time that he 
also used because of illness.  An October 2005 VA mental 
health note indicates that the Veteran had been missing time 
at his job at the post office because of severe pain in the 
ankles.  

The Veteran had left ankle surgery performed in November 
2005.  VA granted a temporary total rating for the 
convalescent period, from November 10, 2005 to June 1, 2006.  
According to a May 2007 letter from the physician who 
performed the surgery, the Veteran returned to work October 
2, 2006 with no restrictions, working 6 in an 8-hour day.  
During his May 2007 DRO hearing, the Veteran testified that 
he started working 4 hours a day and worked up to 6 hours a 
day and that he was working more on the business end and he 
was not walking a route as a letter carrier.  He also relayed 
that he was casing mail and mostly standing at work, with 
little walking.

The Veteran was afforded another VA examination in May 2006.  
During that examination, he reported no change in his right 
ankle disability since his previous, April 2005, VA 
examination.  The Veteran reported being unable to play 
sports, stand for long periods of time, walk with his family 
or help with his household duties.  Range of motion 
Examination revealed dorsiflexion from 0 to 10 degrees and 
plantar flexion from 0 to 15 degrees, with pain during range 
of motion.  There was again severe pain with any attempt to 
invert or evert the foot.  With repetitive use the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  The examiner stated that 
right ankle strain was moderate to severely active.

The Veteran was afforded another VA examination in August 
2007.  The examiner noted that the Veteran continued to work 
at his post office sit down job, although he is "markedly 
impaired for that job."  It was noted that the Veteran 
missed anywhere from 25 to 33 percent of working time because 
of the ankle disorders (right and left), and had difficulty 
working a full day due to ankle pain.  The examiner stated 
that it was obvious that the Veteran's mobility is quite 
impaired and that his activities of daily living are quite 
limited.  On examination, it was noted that the Veteran 
walked slowly and without any assistive device.  Dorsiflexion 
was to 10 degree, and plantar flexion was to 15 degrees, with 
pain throughout the motions.  After repetitive motion, the 
ranges of motion were not additionally limited by pain, 
fatigue, weakness or lack of endurance.  In an addendum the 
examiner explained that in day to day travels back and forth 
to work, the Veteran could not go up steps and had to rely on 
elevators and escalators on the public transportation.  

During a September 2007 VA orthopedic follow-up visit, the 
Veteran again complained of ankle pain.  Examination of the 
ankles revealed a decreased range of motion, left greater 
than right, in all planes.  

The Veteran was afforded another VA examination in November 
2008.  The  Veteran then reported that he was working as a 
post office letter carrier five days a week.  It was noted 
that the Veteran was driven to the commercial building he 
worked in and stands on his feet approximately two hours 
delivering the mail into the mailroom of the office building.  
The examiner noted that the Veteran's right and left ankles 
affected his ability to do his job as a letter carrier, 
except with the accommodation as noted above.  In addition, 
regarding activities of daily living, the examiner stated 
that the Veteran relayed that he had a very severe limitation 
of walking because of the pain in his ankles with weight 
bearing.  He was able to walk the approximately 100 feet from 
the waiting area to the examining office with pain and very 
slowly.  He tended to hold on to the handrail in order to 
balance himself.  Examination revealed the Veteran's gait to 
be somewhat wide based.  He took very small shuffling steps 
and wore specialized shoes which were really more of a boot-
type appliance.  The right ankle had some swelling and there 
was discomfort to palpation.  It was noted that the Veteran 
could not then dorsiflex the right ankle.  Plantar flexion 
was 0 to 15 degrees (to 25 degrees passively).  After 
repetitive use the range of motion remained the same.  
Movement beyond 15 degrees actively or 25 degrees passively 
caused pain and the Veteran was unable to tolerate the 
further movement.

As indicated above, the Veteran is receiving the maximum, 20 
percent rating for marked limited ankle motion under 
Diagnostic Code 5271.  Hence, to warrant a higher schedular 
rating  for right ankle disability, the medical evidence 
would have to demonstrate ankylosis of the ankle.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 93 (30th ed. 2003).   

Under DC 5270 different disability ratings are assigned based 
on what position in the range of motion the joint is 
immobilized.  The Board emphasizes, for example, that a 
showing of dorsiflexion limited to between 0 and 10 degrees 
does not warrant a 30 percent rating under DC 5270.  Motion 
of the joint indicates that ankylosis is not present, as the 
joint is mobile; there is no showing of ankylosis to warrant 
evaluation of the disability under DC 5270..  So, for a 
rating under DC 5270, the evidence must show that the joint 
is immobile at a certain point, for example, the joint is 
frozen at 6 degrees in dorsiflexion, and does not move from 
that point.  

The Veteran has reported to 5 VA examinations.  According to 
the corresponding examination reports, as well as relevant 
treatment records, the Veteran has always had some-albeit, 
limited-motion in his right ankle.  The Board is aware that 
the Veteran has reported extreme pain on past attempts at 
inversion and eversion, and that, during the November 2008 VA 
examination, there was no dorsiflexion of the right ankle.  
However, on examination and during treatment, the Veteran has 
had, at the very least, 15 degrees of plantar flexion.  As 
the right ankle joint is mobile, actual ankylosis is not 
shown.  

The Board also notes the urging of the Veteran's  
representative-in an April 2009 written brief presentation-
that the Board consider the Veteran's right ankle as 
analogous to ankylosis.  However, even considering functional 
loss due to pain, and other factors-to include with 
repetitive use of the ankle, and during flare-ups (consistent 
with 38 C.F.R. §§ 3.340 and 3.45, and DeLuca)-the  medical 
evidence simply does not reflect that symptoms of pain, 
swelling, and instability (or, "giving away") are so 
disabling as to result of in the functional equivalent of 
right ankle anklysis.  There simply  is no medical finding to 
that effect.  In fact, while the April 2005 VA examiner 
indicated that range of ankle motion was additionally limited 
by pain, fatigue, weakness, and lack of endurance on 
repetitive use, the examiner did not indicate the extent to 
which the additional symptoms limited him, functionally.  
Moreover, the more recent, August 2007 VA examiner noted that 
the Veteran concluded that the Veteran did not have 
additionally limited motion due to these symptoms or to pain.  
In short, there is no medical showing of disability 
comparable to right ankle anklyosis, so as to warrant 
evaluation of the disability, and assignment of a higher 
rating, under DC 5270.  

As final points, the  Board notes that, aside from DC 5270, 
no other diagnostic code under 38 C.F.R. § 4.71a provides a 
basis for assignment of any rating greater than 20 percent 
for musculoskeletal ankle disability.  Additionally, in this 
case, the service-connected disability is not shown to 
involve any factor(s) that would warrant rating the 
disability under any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's residuals of a 
right ankle sprain, pursuant to Hart, and that the claim for 
a higher schedular rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher schedular rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A schedular rating in excess of 20 percent for residuals of a 
right ankle sprain is denied.




REMAND

The Board finds that further RO action on the matter of a 
rating greater than 20 percent for residuals of a right ankle 
sprain on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b), is warranted. 

In a January 2002 letter one of the Veteran's private 
physicians relayed that the Veteran could no longer perform 
his present job and should be retrained or educated for a new 
vocation.  According to a VA examination report in April 
2003, the Veteran's doctor had quoted that the Veteran had 
missed many days of work because of his ankle, and in a VA 
examination report in August 2007, it was noted that the 
Veteran continued to work at his post office sit down job 
although he was "markedly impaired for that job."  
Regarding the latter statement, the Veteran reportedly missed 
anywhere from 25 to 33 percent of working time because of the 
ankle disorders (left and right) and had difficulty working a 
full day due to ankle pain.  In the April 2009 written brief 
presentation, the Veteran's representative requested that the 
Board consider 

The aforementioned suggests that the Veteran 's residuals of 
right ankle sprain may result in marked interference with 
employment (beyond that contemplated in the assigned 
schedular rating)-one of the factors for consideration in 
determining whether the procedures for assignment of a higher 
rating on an extra-schedular basis are invoked is warranted.  
See 38 C.F.R. § 3.321(b)(1) (2008) (authorizing the 
assignment of an extra-schedular rating, pursuant to 
specially prescribed procedures, where the disability is so 
exceptional or unusual-due to such factors as marked 
interference with employment or frequent periods of 
hospitalization-to render the regular schedular criteria for 
rating the disability inadequate).  However, neither the 
rating decision, the SOC, nor the SSOCs reflects RO 
discussion of the provisions of the 38 C.F.R. § 3.321, or 
whether the record presents a basis for assigning a higher 
rating based on extra-schedular considerations.  To avoid any 
prejudice to the Veteran by the Board's consideration of this 
matter, remand for such RO consideration, in the first 
instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Prior to adjudication of the matter of a higher rating on an 
extra-schedular, the RO should give the Veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for a rating in excess of 20 
percent for residuals of a right ankle sprain, based on 
extra-schedular considerations.  The notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
This would include evidence documenting leave taken and other 
factors pertinent the impact of the right ankle disability on 
the Veteran's current and former employment.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for further examination and 
opinion, if warranted), prior to adjudicating the claim for a 
rating in excess of 20 percent for residuals of a right ankle 
strain, based on extra-schedular considerations.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 20 percent for 
residuals of a right ankle sprain, based 
on extra-schedular considerations.  

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for a rating 
in excess of 20 percent for residuals of a 
right ankle sprain, based on extra-
schedular considerations.  The RO should 
specifically address whether the 
procedures for assignment of a higher 
rating on an extra-schedular basis are 
invoked at any point pertinent to the 
claim for increase.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


